DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: Preliminary amendment filed 03/11/2022 has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wheeler (US 2002/0026635) in view of Blumenfeld (US 7,647,277).
Regarding claim 21, Wheeler discloses an apparatus comprising:
at least one memory;
computer readable instructions; and
processor circuitry to execute the computer readable instructions to at least:
generate a signature based on data obtained, the signature to identify a game associated with the game disk (producing program identifying data by a code reader and a signature extractor; see at least paragraphs 0040 wherein the signal source can be a video game; see at least paragraphs 0016, 0039 and 0054); and
output the signature to a collection device (data storage; see at least Fig. 2 and paragraph 0041).
	Wheeler discloses a game system but is not clear about an optical sensor that is to sample an image embossed on a disk as the disk spins in a console.
	Blumenfeld discloses the above missing limitation; a token sensor may read a token residing as an image printed on a disk surface; see at least col. 6, lines 41-50.
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Wheeler by the teachings of Blumenfeld by having the above limitation so to regulate access to content; see at least the Abstract.

Regarding claim 22, Wheeler in view of Blumenfeld disclose the apparatus of claim 21, wherein the processor circuitry is to cause the optical sensor to sample the image embossed on the game disk at a first sampling rate (Blumenfeld; see at least col. 6, lines 41-50).

Regarding claim 23, Wheeler in view of Blumenfeld disclose the apparatus of claim 21, wherein the optical sensor is included in the game console (the combination of Blumenfeld’s sensor and Wheeler’s game console; see at least the rejection of claim 21).

Regarding claim 24, Wheeler in view of Blumenfeld disclose the apparatus of claim 21, wherein the collection device is to communicatively couple with the game console (Wheeler; see at least Fig. 2 and paragraphs 0043-0054).

Regarding claim 25, Wheeler in view of Blumenfeld disclose the apparatus of claim 24, wherein the collection device is to communicatively couple with the game console via an interface port of the game console (Wheeler; see at least Fig. 2 and paragraphs 0043-0054).

Regarding claim 26, Wheeler in view of Blumenfeld disclose the apparatus of claim 21, wherein the collection device is included in a game monitor that is to monitor the game console (Wheeler; see at least Fig. 2 and paragraphs 0043-0054).

Regarding claim 27, Wheeler in view of Blumenfeld disclose the apparatus of claim 26, wherein the game monitor is to communicatively couple with an interface port of the game console (Wheeler; see at least Fig. 2 and paragraphs 0043-0054).

Regarding claim 28, Wheeler in view of Blumenfeld disclose the apparatus of claim 21, wherein the collection device is to transmit the signature to a data facility that is to cross-reference the signature with a reference signature database to identify the game associated with the game disk (Wheeler; see at least Fig. 2 and paragraphs 0043-0054).

	Claim 29 is rejected on the same grounds as claim 21.
	Claim 30 is rejected on the same grounds as claim 22.
	Claim 31 is rejected on the same grounds as claim 23.
	Claim 32 is rejected on the same grounds as claim 24.
	Claim 33 is rejected on the same grounds as claim 25.
	Claim 34 is rejected on the same grounds as claim 26.
	Claim 35 is rejected on the same grounds as claim 21.
	Claim 36 is rejected on the same grounds as claim 22.
	Claim 37 is rejected on the same grounds as claim 23.
	Claim 38 is rejected on the same grounds as claim 24.
	Claim 39 is rejected on the same grounds as claim 25.
	Claim 40 is rejected on the same grounds as claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426